Citation Nr: 0023184	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-32 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a gynecological 
disability manifested by an abnormal Papanicolaou (PAP) 
smear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran had active service from June 1992 to February 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and April 1996 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board notes that in a December 1999 decision, the RO 
granted the veteran's claim for entitlement to service 
connection for allergic rhinitis with bronchial asthma.  
Therefore, given that this claim has been granted, it is no 
longer on appeal.

Similarly, in a February 2000 statement submitted to the RO, 
the veteran withdrew her appeal for entitlement to an 
increased evaluation for chronic headaches.  As a result, 
this issue is likewise no longer on appeal. 


FINDING OF FACT

The claim of entitlement to service connection for 
hemorrhoids is supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hemorrhoids is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or, 
in certain circumstances, lay, evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Epps, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 


38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The Board finds this claim well grounded for the following 
reasons.  First, there is plausible evidence that the veteran 
experienced hemorrhoids in service.  For example, the service 
medical records reveal that she complained during service of 
bloody stools.  Furthermore, according to a service treatment 
note, an examiner gave a diagnostic impression of internal 
hemorrhoids versus anal fissure.  Thus, it is plausible that 
she had internal hemorrhoids during service.

Second, the post-service medical evidence reveals diagnoses 
of hemorrhoids.  For example, according to a March 1996 VA 
examination report, with respect to the 


veteran's complaints of bloody stools, the examiner noted 
that there were no "external" hemorrhoids observed.  Reading 
this in the light most favorable to the veteran, the examiner 
did not rule out the existence of "internal" hemorrhoids.  
Moreover, in July 1996 a VA outpatient examiner diagnosed 
that the veteran had likely internal hemorrhoids.  Thus, she 
is currently diagnosed with internal hemorrhoids.

Third, the Board finds that the veteran is competent as a lay 
witness to observe that she has experienced bloody bowel 
movements since service.  Lay testimony may be competent 
evidence regarding continuity of symptomatology because it 
relates to an observable condition.  See 38 C.F.R. § 3.303(b) 
(1999); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay 
testimony iterating knowledge and personal observations of 
witness are competent to prove that claimant exhibited 
certain symptoms at a particular point in time following 
service).  Thus, it is plausible that her currently diagnosed 
hemorrhoids are related to her military service.

Therefore, given that there is evidence of likely internal 
hemorrhoids during service; evidence of internal hemorrhoids 
after service; and competent lay evidence provided by the 
veteran that she has experienced bloody bowel movements since 
service, the Board finds this claim is well grounded.  
Caluza.  


ORDER

The claim of entitlement to service connection for 
hemorrhoids is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
hemorrhoids is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the 


claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  With respect to 
this issue, the Board finds that medical examination is 
necessary in order to determine whether the veteran's current 
hemorrhoids are more likely than not related to the symptoms 
described during service.

The Board notes that further development is also required 
with respect to the veteran's claim for entitlement to 
service connection for a gynecological disability manifested 
by an abnormal PAP smear.  The service medical records reveal 
that in August 1994 she had an abnormal PAP smear.  Post-
service VA medical records reveal that she had another 
abnormal PAP smear in March 1996.  The Board notes, however, 
that she reported that she had another abnormal PAP smear in 
July 1996.  She also stated that she has received treatment 
from VA since that time.  The Board notes that these records 
have not been associated with the claims file.  The Court has 
held that, when VA has constructive, if not actual, knowledge 
of relevant records in its possession, that they should have 
been made a part of the appellant's claims file.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the Board 
concludes that the VA has a duty to notify the appellant 
regarding the procurement and submission of any such 
additional evidence as per 38 U.S.C.A. § 5103(a) (West 1991).

Upon remand, the appellant is advised that she may submit 
additional evidence and/or argument to the RO or the Board in 
accordance with Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The Board specifically urges the appellant to 
provide any evidence of a diagnosis of hemorrhoids or a 
gynecological disability manifested by an abnormal PAP smear 
that she may have received, whether it be by a private or VA 
health care provider.

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment 


for all VA and non-VA health care 
providers since July 1996 for the 
disorders discussed in this remand, 
specifically to include the July 1996 VA 
PAP smear report.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of VA and 
non-VA treatment records pertaining to 
hemorrhoids identified by the veteran in 
response to this request, which have not 
been previously secured.  The RO should 
also obtain copies of VA treatment 
records pertinent to a gynecological 
disability manifested by an abnormal PAP 
smear identified by the veteran in 
response to this request, which have not 
been previously secured.  The veteran 
should be advised that she should obtain 
and submit copies of any private 
treatment records pertaining to 
gynecological disability.

2.  The RO must schedule the veteran for 
a VA urologic examination.  A copy of 
this Remand must be made available to the 
examiner for review in connection with 
the aforementioned examination request.  
Following his/her review and examination, 
the urologist must offer an opinion 
whether it is at least as likely as not 
that any currently diagnosed internal or 
external hemorrhoids are related to the 
symptoms described in the service medical 
records.  A complete written rationale 
for any opinion expressed must be 
provided.  The report should be typed.

3.  The RO should specifically document 
notification to the veteran of the 
scheduling of the examination and 
advise her of the consequences of failing 
to appear for it under the provisions of 
38 C.F.R. § 3.655 (1999).

4.  After the development requested has 
been completed, the RO should review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If any report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

5.  The RO should readjudicate the issues 
of entitlement to service connection for 
hemorrhoids and a gynecological 
disability manifested by an abnormal PAP 
smear with consideration given to all of 
the evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  The RO must 
determine whether the claim for service 
connection for a gynecological disability 
manifested by an abnormal PAP smear is 
well grounded and, if found well 
grounded, insure that any additional 
appropriate development is conducted.

6.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



